Citation Nr: 1329665	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for residuals 
of recurrent basal cell carcinoma (BCC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to 
March 1968.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript of this hearing is 
associated with the claims file.
In August 2007, January 2010, and again in April 2012, the 
Board remanded this issue for evidentiary development.  The 
case has now been returned to the Board.

The issues of an increased rating beyond 30 percent for 
atopic dermatitis and service-connection for coronary artery 
disease (CAD) and posttraumatic stress disorder (PTSD) have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

FINDING OF FACT

All facial/head scars have been superficial, small (less 
than 39 sq. cm), not painful on examination, stable, not 
asymmetric, not disfiguring, not productive of visible 
tissue loss, and have not caused limitation of motion or 
other function.  Multiple scars on his body are not unstable 
and/or painful; deep or limiting of motion, and at least 929 
sq. cm.; or caused limited function or other disability.

CONCLUSION OF LAW

A rating higher than 30 percent for residuals of recurrent 
basal cell carcinoma is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800-7805, 7818 (effective from 
August 30, 2002 to October 22, 2008, and from October 23, 
2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  
The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  38 
C.F.R. § 3.159(b) (2012).  These notice requirements apply 
to all five elements of a service-connection claim (Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In October 2004 and March 2010 letters, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate his claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  He was also advised him of how disability 
evaluations and effective dates are assigned, and the type 
of evidence that impacts those determinations in March 2006, 
August 2007, February 2010 and March 2010 letters.  The 
claim was readjudicated in the June 2013 SSOC.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA and identified 
private treatment records, several VA examination reports, 
and testimony from his May 2007 Board hearing.  Subsequent 
to the June 2013 SSOC, the Veteran submitted a duplicative 
report of the April 2012 VA scars examination, such that 
there is no need for the AOJ to readjudicate the claim.  See 
38 C.F.R. §§ 20.800, 20.1304(a) (2012).  The Veteran was 
provided an opportunity to set forth his contentions on the 
claim during the May 2007 hearing before the undersigned.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the requirements of 38 C.F.R. § 
3.103(c)(2) apply to a Board hearing and that a VLJ has a 
duty to explain fully the issues and to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Here, the 
undersigned explained the increased rating claim, focused on 
the elements necessary to substantiate the claim, and sought 
to identify any further development that was required to 
help substantiate the claim.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2), nor have they identified any prejudice 
in the hearing.

There is also substantial compliance with the Board's Remand 
directives.  Due to inadequacies in the May 2010 and June 
2011 VA examinations, the Board remanded this claim in April 
2012 for a VA examination, with assessment of revised scar 
rating criteria and recent treatment records.  A color 
headshot photo in June 2013 is associated with the claims 
file.  Altogether, the Board observes that the VA 
examinations appear thorough and adequate, with 
consideration of the relevant criteria and claims file.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  All 
relevant VA treatment records from August 2011 to May 2013 
are associated with Virtual VA.  Ultimately, there was 
substantial compliance with prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Analysis

The Veteran contends that his service-connected basal cell 
carcinoma has resulted in disfigurement warranting at least 
a 50 percent rating.  The Board considers the rating 
criteria for scars as revised effective August 31, 2002, and 
again, effective from October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2012).  The 
claim was filed in August 2004.  The 2008 revised criteria 
apply only to claims filed on or after October 23, 2008, 
unless the Veteran requests that the RO consider the revised 
criteria, which he did not.  Nonetheless, the June 2013 SSOC 
seemingly applied the revised criteria and so, the Board 
considers the revised criteria to avoid prejudice to the 
Veteran.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the Veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

Initially, former and amended DC 7818 instructs that 
malignant skin neoplasms be rated as disfigurement of the 
head, face, or neck under DC 7800; as scars under DCs 7801-
7804; or for impairment of function under DC 7805.  Although 
the RO assigned a rating under 38 C.F.R. § 4.118, DCs 7817-
7800, the Board will not consider former or amended DC 7806 
(dermatitis or eczema) and DC 7817 (exfoliative dermatitis), 
because there is no indication of dermatitis or eczema 
affecting his residuals of BCC as well as to avoid illegal 
pyramiding under 38 C.F.R. § 4.14.  The Veteran is 
separately service-connected for atopic dermatitis with a 30 
percent rating assignment under DC 7817.  

The criteria of former and amended DC 7800 are essentially 
the same, but whereas former DC 7800 covered "disfigurement 
of the head, face or neck," the amended version of 
Diagnostic Code 7800 clarifies that the criteria cover "burn 
scar(s) of the head, face, or neck; scar(s) of the head, 
face, or neck due to other causes" as well as "other 
disfigurement of the head, face, or neck."  Both former and 
amended DC 7800 provides the next higher 50 percent rating 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks (lips), or; with four or five 
characteristics of disfigurement.  
Under note (1), the 8 characteristics of disfigurement are:  
a scar 5 or more inches (13 or more cm.) in length; a scar 
at least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of a scar elevated or depressed on 
palpation; a scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches 
(39-sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39-sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39-sq. cm.); and skin indurated 
and inflexible in an area exceeding six square inches (39-
sq. cm.).  Note (3) requires unretouched color photographs 
be considered for the characteristics of disfigurement.  

Under former DC 7801, a higher 40 percent rating is 
warranted for scars, located other than on the head, face, 
or neck, that are deep or that cause limited motion, with a 
scar area(s) exceeding 144 square inches (929 sq. cm.).  
Note (2) of DC 7801 provides that a deep scar is one 
associated with underlying soft tissue damage.  
Amended DC 7801 covers burn scar(s) or scar(s) due to other 
causes, not of the head, face or neck, that area deep and 
nonlinear, and cover an area or areas of 144 square inches 
(929 sq. cm.) or greater, warrants a higher 40 percent 
rating.  

The former DCs 7802 and 7803 are inapplicable in this case, 
because they provided a maximum 10 percent rating.  
Similarly, amended DC 7802 is inapplicable because it, too, 
provides a maximum 10 percent rating.  Also, there is no 
amended DC 7803.  
Former DC 7804 is inapplicable, because it provided a 
maximum 10 percent rating for a superficial, painful scar.  

Amended Diagnostic Code 7804, covering unstable or painful 
scar(s), provides that one or two scars that are unstable or 
painful warrant a 10 percent rating.  Three or four scars 
that are unstable or painful warrant a 20 percent rating.  
Five or more scars that are unstable or painful warrant a 30 
percent rating.  Note 3 (not present in former DC 7804) 
provides that scars evaluated under diagnostic codes 7800, 
7801, 7802 or 7805 may also receive an evaluation under this 
diagnostic code, when applicable.  The Board emphasizes that 
Note 3 indicates that separate compensable ratings are 
available under amended DC 7804.  

Former DC 7805(scars, other) refers to rating on the 
limitation of function of the affected part.  The amended 
Diagnostic Code 7805 evaluates any disabling effects of a 
scar, not considered under Diagnostic Codes 7800 through 
7804, under an appropriate diagnostic code provision.  

As background, VA treatment records, dated in January and 
September 2005, noted 9 well-healed scars on the head, back 
and chest.  Also, the May 2010 VA examiner found an 
asymptomatic left upper chest scar, of 0.25 x 3 inches.  The 
Board emphasizes that the December 2007, June 2011, October 
2011 and April 2012 VA examiners assessed nearly the same 
number, location, measurements and symptoms of the Veteran's 
several scars over several years, and these findings provide 
highly probative evidence against his claim.  These 
examiners consistently found that he had two scars, but not 
disfigurement, of the head/face:  (1) left temple 
preauricular, 3cm x 3.5cm; (2) right eyebrow, 3 cm linear.  
For scars of the body, the examiner found:  (3) left lateral 
arm, 1cm x 3cm, linear scar; (4) anterior trunk, 
horizontally below the clavicle about the level of the first 
intercostals space, 0.5cm x 7.5cm; (5) posterior trunk, left 
posterior shoulder, 1cm x 5cm; (6) left posterior sup. 
shoulder, 1.5cm x 5cm; (7) left mid back flank, 5cm linear; 
(8) numerous hypochromic scars, slightly depressed scars on 
the back, of maximum 0.5cm width x. 0.5cm length.  

The June 2013 examiner found two scars, but specifically not 
disfigurement, of the face, head and neck:  (1) in front of 
the left Tragus, going into the lower scalp, 3.0cm x 0.1cm; 
(2) lower part of the temporal area, 3.0cm x 0.1cm.  The 
examiner also found multiple scars of the trunk and 
extremities:  (3)&(4) right middle arm, and right shoulder, 
with a linear scar of 2.5cm length and a superficial non-
linear scar of 1.0cm x 1.0cm; (5)&(6) left arm and upper 
arm, both linear scars, of 1.5cm length and 3.0cm length; 
(7)&(8) right lateral chest wall and left sub-clavicular 
area, both linear scars, of 3.5cm length and 12.0cm length; 
(9),(10),(11)&(12) upper back in the scapular area, contains 
four linear scars, of 5.0cm length, 6.0cm length, 9.0cm 
length and 6.0cm length; (13)&(14) upper back in the 
scapular area, contains two superficial non-linear scars, of 
3.5cm x 2.0cm and 1.0cm x 1.0cm.

Concerning all scars, the December 2007, June 2011, October 
2011, April 2012 and June 2013 VA examiners found on 
physical examination that they were not painful; not 
unstable, with no frequent loss of covering of skin over the 
scar; none were painful and unstable; no scars due to burns.  
The examiners also found none of the above scars produced 
limitation of motion, or indication of limitation of any 
other function.  Particularly for the scars of the head, 
face and neck, the April 2012 and June 2013 examiners found 
no elevation, depression, adherence to underlying tissue or 
missing underlying soft tissue, no abnormal pigmentation or 
texture, no gross distortion or asymmetry of facial features 
or visible or palpable tissue loss; and also found there 
were no other pertinent physical findings, complications, 
conditions, signs and/or symptoms associated with any scars.  

Overall, the VA examinations and pertinent VA treatment 
records fail to show any findings that would warrant even a 
compensable disability rating for any scars.  
The Veteran is not entitled to a higher rating under either 
former or amended DC 7800.  These records do not confirm the 
Veteran's July 2013 statement that he has asymmetry, 
disfigurement, visible tissue loss and gross distortion of 
his nose, forehead and eyelid.  The April 2012 and June 2013 
examiners specifically found he has not had any 
disfigurement, visible tissue loss and gross distortion of 
the face, or asymmetry of one feature or paired set of 
features, and the Board's own review of his June 2013 color 
photo for VA examination does not show otherwise.  There is 
also no evidence that the residual scarring from excision of 
lesions due to BCC causes any of the eight characteristics 
of disfigurement.  Despite the Veteran's contentions to the 
contrary, his residual scarring from BCC has not been shown 
to result in any scar that is consistently measured to be 13 
or more cm. in length or at least 0.6 cm. wide at the widest 
part.  The surface contour of any scarring on the face, head 
and neck has not been shown to be elevated or depressed on 
palpation and the scarring has not been shown to be adherent 
to any underlying tissue.  None of the scars were unstable.  
The remaining characteristics of disfigurement are not 
present as the area of skin affected by BCC does not exceed 
39 sq. cm.

DC 7801 does not provide a higher rating in this case, both 
in its former and revised forms.  Former DC 7801 does not 
support his claim for a higher rating, because the scars 
were specifically found to not be deep (no underlying soft 
tissue damage) and not to have caused limited motion.  There 
is also no indication that the Veteran's scars, located 
other than on the head, face, or neck, have a combined area 
remotely approaching, let alone exceeding, 144 square inches 
(929 sq. cm.).  Moreover, the Board finds that amended DC 
7801 is inapplicable, because again, there are no findings 
by examiners or treating physicians showing the Veteran has 
ever had "deep" scars as defined by Note 1 to DC 7801, 
because his scars do not underlying tissue damage.  Also, 
there are no findings by any of the examiners of record that 
he has ever had any deep and nonlinear scars of any size, or 
approaching 929 sq. cm.

Under amended DC 7804, he does not warrant a separate 
compensable rating.  Examiners have consistently found that 
his scars are neither painful on examination nor are they 
unstable, specifically noting no frequent loss of covering 
of skin.
Former DC 7805 (scars, other) is precluded here, because the 
scars were specifically found by examiners to not limit any 
motion or other function.  
Amended DC 7805 is also inapplicable.  There is no 
contention or evidence indicating any disabling effects from 
any of his scars, such that DC 7805 is inapplicable.  See, 
e.g., April 2012 and June 2013 VA examination reports.

The Board has also considered his lay statements.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as having the presence of many 
scars that he believes are disfiguring, asymmetric and with 
loss of facial tissue, and he has deep and unstable scars on 
his body, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, 
as a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, especially the 
severity of his disability in terms of the applicable rating 
criteria.  Rather, this necessarily requires appropriate 
medical findings regarding the extent and nature of his 
scars, which requires both specialized medical knowledge of 
assessing scars and/or dermatology, which he has not 
asserted, and testing of scarring manifestations, including 
physical findings on location, size, depth, stability, skin 
texture, resulting limitation of motion and other function 
and assessment of disabling effects.  The Board finds his 
lay statements are outweighed by the medical evidence of 
record.

The Board has further considered whether the Veteran's 
disability represents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  See also 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the 
evidence.  The former and amended scar criteria already 
contemplate scars of the face and body that are disfiguring, 
asymmetric, have tissue loss, painful, deep, unstable, and 
large in size, as he contends.  There is no inferred claim 
to a TDIU, because there is no contention or indication his 
scars render him unemployable.  Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009).  His disability picture is 
contemplated by the rating schedule, and the schedular 
evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Referral for extra-schedular consideration 
is not warranted.

There is no basis to "stage" his rating under Hart because 
his scars have never been more than 30 percent disabling at 
any time during the appeal period.  The Board recognizes 
that the Veteran is due for a new surgery related to his 
BCC, to be scheduled soon, and encourages the Veteran to 
file a new increased rating claim for residuals of his BCC 
at that time, as there would be no prejudice to him in 
assignment of effective date since he has not yet 
established the date of entitlement to  a higher rating.  
See Veteran's July 2013 statement.  As the preponderance of 
the evidence is against the Veteran's claim for a rating 
higher than 30 percent for residuals of his BCC, the 
"benefit-of-the-doubt" rule is inapplicable, and the Board 
must deny the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.

ORDER

A rating higher than 30 percent for residuals of recurrent 
BCC is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


